Citation Nr: 0605377	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-00 992	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION


The veteran served on active duty in the military from 
September 1986 to February 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2003 and May 2004 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The November 2003 RO decision granted 
service connection for depression and assigned a 30 percent 
rating.  The RO sent the veteran a letter that same month 
notifying him of that decision and apprising him of his 
procedural and appellate rights in the event he elected 
to appeal.  In May 2004, within one year of being notified of 
that decision, he filed a timely notice of disagreement (NOD) 
requesting a higher initial rating for his depression.  Later 
in May 2004, after obtaining additional evidence, the RO 
denied his claim for a higher initial rating.  He submitted 
another NOD in June 2004, in response, requesting that a 
Decision Review Officer (DRO) review his claim.  The DRO 
reviewed the case in November 2004, considering still 
additional evidence - including VA outpatient treatment 
records and the report of a VA examination - and issued a 
statement of the case (SOC) continuing the denial of a higher 
initial rating.  The veteran perfected his appeal to the 
Board in December 2004 by submitting a timely substantive 
appeal (VA Form 9).

In his December 2004 VA Form 9, the veteran requested a 
hearing before the Board (either a travel or videoconference 
hearing).  He had a videoconference hearing on November 8, 
2005 before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the proceeding is of record.  On November 15, 
2005, the veteran submitted additional evidence in support of 
his claim and waived his right to have it initially 
considered by the RO.  38 C.F.R. § 20.1304(c) (2005).




FINDING OF FACT

The veteran died on November [redacted], 2005, about one week after 
submitting the additional supporting evidence and about two 
weeks after his videoconference hearing.  He died before the 
Board could issue a decision in his appeal.


CONCLUSION OF LAW

Because of the veteran's death, the Board does not have 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).




ORDER

The appeal is dismissed.



		
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


